Dissenting Opinion by
Judge Craig:
The exclusionary zoning doctrine of the Pennsylvania Supreme Court and of this court has been breached by the majority’s belief that we are merely allowing a flexible municipal approach.
Here a municipality whose zoning ordinance provisions prohibit mobile home parks has escaped the exclusionary zoning doctrine by the adroit device of claiming that the planned residential development (PRD) ordinance provisions (adopted under statutory authority distinct from zoning) can be construed to allow mobile homes in a “Planned Residential Development District” even though (1) no such *470“Planned Residential Development District” has yet been placed on the zoning map, and (2) the PRD provisions omit mobile home parks from the listings of allowable housing types.
This dissent is based upon the following concerns:
1. The zoning ordinance provisions (as distinguished from the PRD provisions) plainly prohibit mobile home parks.
2. Local legislative action seems to be required in order to make a mobile home park even possible, by way of a PRD “district”.
3. Moreover, the PRD provisions exclude mobile home parks from all listings of uses permitted in a PRD.
4. The statutory requirement that provisions regulating mobile home parks be set forth in distinct articles of a PRD ordinance is violated here.
5. Even if provision for mobile home parks can be read into the “Planned Residential Development District”, because no such district is yet in existence, future allowance thus depends upon PRD discretion, not zoning predictability.
Fundamental to perceiving the township’s rather clever device here is a recognition that the Pennsylvania Municipalities Planning Code (MPC), Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10101 et seq., makes an organic distinction between planned residential development ordinances under its Article VII (53 P.S. §§10701-10711), as distinguished from zoning ordinances — to which the exclusionary zoning doctrine applies — governed by its Article VI (53 P.S. §§10601-10619.) A cursory reading of those articles shows that a zoning ordinance is as different from a planned residential development ordinance as it is from the “subdivision and land development ordi*471nance” authorized by MPC Article V (53 P.S. §§10501-10515) and the “official map” enactment authorized by MPC Article IY (53 P.S. §§10401-10408). In MPC §702, 53 P.S. §10702, the express grant of power is to enact “ordinances fixing standards and conditions for planned residential development.” Their absence of identity with zoning ordinances is underscored by the fact that the same section makes distinct provision for the enactment procedure of a PRD ordinance by reference to, not as a part of, zoning ordinance enactment procedure.
Once the separateness of the two planning tools of zoning and PRD is noted, it appears that the majority decision has given its imprimatur to evading the exclusionary zoning doctrine by reliance on a procedure separate from zoning. Our courts certainly would not permit a municipality, when guilty of totally excluding a legitimate use from its zoning ordinance, to argue successfully that such use might be allowed if approved ad hoc under its subdivision ordinance, for example; yet here a similar argument has been accepted.
The provisions of the planned residential development ordinance of New Britain Township here have been sandwiched into the ordinance entitled “New Britain Township Zoning Ordinance, 1974” (Ordinance), but the fact that such provisions were adopted under MPC Article YII is made plain by observing that the procedural content of the Ordinance’s Article YI, “Planned Residential Development,” have been drawn verbatim from MPC Article YII.1 Of *472course, there is nothing objectionable in thus codifying two hinds of provisions into a single ordinance format, but the distinctness of their statutory roots is not affected thereby.
Analysis of the New Britain ordinance, as set forth in the record, is necessary to bring out the first four points noted above.
1.
The zoning provisions in the Ordinance do not allow mobile home parks. Section 400 of the Ordinance reads:
Except as provided by law or in this Ordinance, in each district no building, structure, or land shall be used or occupied except for the purposes permitted in Section 404 and for the zoning districts so indicated.
Section 404 is the complete tabular listing of uses; it does not mention mobile homes, trailers or mobile home parks anywhere. Its “Residential” grouping includes “Single-Family detached” and “Single-Family detached cluster” but no other housing type. That grouping also expressly incorporates “Planned Residential Development”, indicating by the letter “Y” that such “Planned Residential Development” is a permitted use in a PRD district and by an asterisk that a PRD use in a residential district (RR) “requires a zoning change.” In addition, planned residential district use is labled “N” as to every other category of district, a letter designation meaning “not permitted”, according to Ordinance Section 401(e).
It is thus plain, and the majority seems to agree, that if a mobile home park is allowed in New Britain *473Township at all, it must come about under the PED category.
2.
Examination of the PED provisions shows that the Ordinance treats planned residential development (1) as a separate 44district”, and (2) as one which requires a4 4 zoning change ’ ’.
Section 301 of the Ordinance is decisive because it lists the Planned Eesidential Development PED District as a separate zoning district, not just as an administrative action. Section 304(a)(2) reiterates the same treatment, describing it as a 4 4 special residential district”, and Section 601 refers to 44estab-lishment” of such a district by the governing body.
The necessity of a legislative amendment for PED is thus acknowledged, and that necessity is echoed in the Ordinance’s Section 404 comment that PED 44re-quires a zoning change. ”
Of course, if mobile home parks are excluded so as to be available only by the enactment of an amendment to the ordinance, then we clearly have an exclusion of the sort which has been judicially condemned. In every one of the court decisions holding an ordinance to be exclusionary, there has always been the possibility that the use could be allowed by enacting an amendment, but it is clear that a condemned exclusion can be cured only by the enactment of the amendment, not by the possibility that it may be enacted.
3.
Moreover, even in a PED District, there is no provision to permit mobile home parks.
If we look at the specific regulations of the PED provisions in the Ordinance, we first see Section 602(b), stating that the uses in a PED “shall be *474those indicated in Section 404”, the table of uses previously noted. Thus we have the trap of a renvoi; Section 404 lists no residential use (other than single-family) except PED, and the aforementioned PED Section 602(b) — stating the permitted PED uses— refers us back only to Section 404.
Perhaps most significant is the statement in Section 602(a) of the Ordinance (“Densities and Uses”) that:
The PED shall meet all the requirements of Article Y and Section 405 (use 6).
Article V sets out performance standards mentioning “PED” in general and single-family, but no other specific housing type, so we still come around in a circle. Section 405 purports to set out “Use Eegulations, ’ ’ consisting of area, dimensional, parking and other requirements for the various use categories. Subsection (4), headed “Eesidential,” mentions only single-family detached.
PED housing uses are covered by the above-quoted reference to Section 405 (use 6) — §405(6). That subsection is the crucial statement; it says that, in a PED:
The varieties of housing types indicated in (a) through (i) below are permitted subject to meeting all performance requirements of Article Y.
The listing is: (a) and (b) single-family, (c) duplex, (d) patio house, (e) multiplex, an attached dwelling, (f) atrium house, (g) townhouse, (h) garden apartments, and (i) mid-rise apartments.
Mobile home park just is not there in that exhaustive listing of the “varieties of housing types” provided for. It is impossible to believe, with extremely detailed area, bulk and parking regulations covering all aspects of the housing uses just enumerated, that *475mobile home parks could be contemplated without any regulation of setbacks, yards, width, coverage, parking and the like. Does the township expect us to believe, for example, that with offstreet parking ratios specifically laid out for every other type of housing in a PRD, mobile home parks are included without any off-street parking requirement?
4.
The total absence of any mention of mobile home parks in the PRD provisions, as against the great specificity of regulations for all other kinds of housing types, underscores the departure here from the modest requirement of MPC §501, 53 P.S. §10501, that:
Provisions regulating mobile home parks shall be set forth in separate and distinct articles of . . . any planned residential development ordinance adopted pursuant to Article VII.
The failure to mention mobile home parks necessarily means that there is no separate or distinct article governing them. The majority opinion excuses this failure by interpreting the MPC section to mean that a separate article is required only if mobile home parks are regulated “specially”, not if they are only “subject to regulations generally applying to all PRD uses.” As noted above, in the Section 405 “Use Regulations” there are no regulations made applicable to all PRD uses; all housing types are treated specifically.2
*476It seems that the majority decision may have defeated the very purpose of MPC §501, to insure that mobile home regulation be explicit.
5.
The majority, undoubtedly sharing our concern to preserve the vitality of the exclusionary zoning doctrine, find reassurance in the sound legal principle that PRD approval is not a matter of untrammeled discretion. Doran Investments v. Muhlenberg Township Board of Commissioners, 10 Pa. Commonwealth Ct. 143, 309 A.2d 450 (1973).
We do not here reach the point of that reassurance, however, if the New Britain PRD provisions do not even contemplate a mobile home park, as seems to be shown by the foregoing exhaustive analysis of the ordinance.
Nevertheless, if we assume that a mobile home park, as a use type, can be allowed in New Britain Township if you have the required minimum of 5 acres to begin with, and if you successfully follow the complex procedural path not applicable to zoning approvals (even for special exceptions and conditional uses), the absence of specifications for mobile home parks means that there are no guidelines by which that discretion can be measured.
Moreover, as discussed under 2 above, the New Britain ordinance expressly treats a PRD district as a floating district, as yet not brought down to earth anywhere in the municipality. In Section 304(a)(2) of the ordinance, New Britain goes beyond the scheme of MPC Article VII and defines a “Planned Residential District” as a special residential district that “developers may request . . . .” That declaration clearly smacks of the floating zone approach condemned by the Pennsylvania Supreme Court in Eves v. Zoning Board of Adjustment, 401 Pa. 211, 164 A.2d *4777 (1960). If New Britain is making a specific invitation for rezoning applications, they have run afonl of the remaining vitality of the Eves case. See Donohue v. Zoning Board of Adjustment, 412 Pa. 332, 194 A.2d 610 (1963). And here the zoning map on the record shows no PRD district yet brought down to earth.
Of course, the Eves decision antedated statutory authorization of planned residential development approval by the fundamentally administrative process described in MPC Article VII. Yet, two points are to be made: First, this ordinance goes beyond the concept of administrative approval of a PRD plan by providing for the “establishment” of a planned residential development ‘ ‘ district ” by a “ zoning change. ’ ’ Secondly, even if this township — or any other township seeking to avoid being exclusionary by using the PRD process — were to adhere to the authorized administrative approval procedure described in MPC Article VII, we should not permit that non-zoning process to provide a loophole when a legitimate use has been wholly excluded from the zoning framework of the municipality. The PRD approval process, clearly authorized by statute, is highly desirable for the planning and design flexibility which it affords, but that very same quality of great flexibility through broad governmental discretion makes it inappropriate when it is offered as the sole answer to an exclusion.
Today, Avhen mobile home housing offers many citizens their chance to have a home of their own, this decision will let it be ruled out of suburbs claiming to allow it by PRD.
In Pennsylvania, led by the Supreme Court, we have pioneered in the evolution of the exclusionary zoning doctrine. I must dissent because this majority decision approves an evasion which eliminates the efficacy of that doctrine.
*478Judges Crumlish, Jr. and Blatt join in this dissent.

 MPO Article VII as the verbatim source of New Britain’s PKD provisions is made plain by comparing Ordinance §608 with MPO §707, both dealing with application for tentative approval, Ordinance §609 with MPO §708, both dealing with public hearing, Ordinance §610 with MPC §709, both dealing with findings, Ordi*472nance §611 with MPC §710, both dealing with status of plan after tentative approval, and Ordinances §612 with MPC §711, both dealing with application for final approval.


 It is also clear that the specific requirements in Ordinance Section 405 pertaining to single-family detached and single-family detached cluster cannot be applicable to a mobile home park because the Ordinance, as the majority notes, defines “Trailer Park” only as “More than one trailer on a single lot”, and the single-family provisions apply only to residences on indwidual lots, including single-family cluster (Ordinance §405(5)).